174 S.E.2d 623 (1970)
STATE of North Carolina
v.
Spurgeon Duncan ISLEY.
No. 7018SC319.
Court of Appeals of North Carolina.
June 24, 1970.
Certiorari Denied July 31, 1970.
*624 Atty. Gen. Robert Morgan by Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Adam Younce, Greensboro, for defendant appellant.
MORRIS, Judge.
The judgment in this case was dated and entered on 31 October 1969. An order extending time for docketing the case on appeal was entered on 16 December 1969 extending the time to and including 28 March 1970. The case on appeal was not docketed in this Court until 13 April 1970. This was not within the time allowed by the order and was beyond the maximum 150 days allowed by Rule 5, Rules of Practice in the Court of Appeals of North Carolina. Defendant has not applied for a writ of certiorari. The appeal is subject to dismissal for failure to comply with the Rules.
We have, nevertheless, carefully examined each of defendant's assignments of error, and we find no prejudicial error. It clearly appears from the record that defendant was well and ably represented at his trial and his counsel has filed a carefully prepared brief and appeared and argued in his behalf.
Defendant has had a fair trial which was free from prejudicial error and his appeal has been considered on its merits.
No error.
MALLARD, C. J., and GRAHAM, J., concur.